Citation Nr: 0632355	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel







INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1992, including a period of service in Southwest Asia 
during the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision that denied service 
connection for PTSD.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

2.  The veteran served with the 1st Military Police Company, 
1st Armored Infantry Division, including a period of service 
in Southwest Asia during the Persian Gulf War.  During this 
service, the veteran was exposed to several stressors, 
including stressors which have been sufficiently 
corroborated.

3.  The veteran is currently diagnosed with PTSD, and his 
PTSD has been related in part to corroborated stressors.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125, 4.126 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in August 2002, January 2003, and 
October 2003; and a rating decision later in January 2003.  
These documents discussed specific evidence, the applicable 
legal requirements, the evidence considered, the pertinent 
laws and regulations, and the reasons for the RO's decision.  
VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
the notice sent prior to the RO's initial adjudication in 
January 2003, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  The RO effectively complied with all 
of the required elements under VA's duty to notify claimants 
prior to the last adjudication here (a December 2003 
statement of the case).  Also, the Board's decision today is 
fully favorable to the veteran.  Therefore, there has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained (in an October 2003 
letter).  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merits of the claim.
 
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for disability shown after 
service, when all the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  This determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

This case involves PTSD, which involves additional 
considerations.  Service connection for PTSD generally 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the newer versions of the regulation, service connection for 
PTSD required medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a).  In 1996, VA adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 
52,695-52,702 (1996).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Competent 
evidence of a current disability and of a link between the 
current disability and service is still required despite the 
evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  See Zarycki, 6 Vet. 
App. at 98.

After all the relevant evidence has been obtained, it is the 
Board's principal responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).

The question of a "stressor" also involves credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions. 38 C.F.R. § 
3.304(d).  As discussed above, there must be credible 
supporting evidence that a claimed in-service stressor 
actually occurred, and the types of necessary supporting 
evidence vary based on whether the alleged stressor is 
related to combat or not.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The veteran contends that he has been having "night[]mares 
and dreams of [his] Gulf War experiences and other related 
situations while in the military."

His ongoing treatment has been both with a VA facility in 
Kansas City and with the Vet Center in Kansas City.  VA 
records from December 2002 mention a history that has been 
"significant for PTSD."

The veteran's occupational specialties during service were 
armor crewman and military police.  From December 1990 to May 
1991, he was stationed in Saudi Arabia during the Persian 
Gulf War.  The veteran's service personnel records do not 
reflect his specific assignments during the Persian Gulf War 
during this timeframe.  However, his DD Form 214 indicates 
that he served with the 1st Military Police Company, 1st 
Infantry Division.  According to various internet articles, 
including official Army sites, the 1st Armored Division 
spearheaded the attack against Iraq in February 1991.  Other 
documents, such as a September 2003 VA evaluation, noted that 
the veteran had provided support to the 1st Armored Infantry 
Division by "following behind the advance troops to clear 
and secure bunkers, provide guard to the rear area [] of the 
troops, and process POWs."  The veteran maintains that his 
duties during this period included participation in combat.  
Although he does not describe the circumstances, he states 
that he personally participated in the capture of eight POWs, 
of those captures.  However, the Board cannot state with 
certainty whether the veteran's was in fact "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
VAOPGCPREC 12-99 (Oct. 18, 1999) (the phrase "engaged in 
combat with the enemy" in 38 U.S.C.A. § 1154(b) requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality).

The Board notes that the veteran failed to return and 
complete a stressor letter that the RO had sent to him in 
August 2002.  Nevertheless, on review of the record and some 
of the veteran's correspondence, the Board has identified 
several stressors.  The veteran himself states that he was 
involved in the breaching operations into Iraq in 1991 and 
that he was the Non-Commissioned Officer in Charge (NCOIC) of 
two prisoner-of-war (POW) camps that contained 900 POWs.  He 
also states that he personally captured eight Iraqi soldiers.  
In a September 2003 neuropsychology report, the veteran 
stated that he had witnessed the accidental hanging of a two-
year old child, numerous fatalities from accidents and 
combat-related deaths, and the burial of bodies in trenches.  
In a May 2003 psychological evaluation, he also stated that 
he had guarded bodies from a helicopter crash for up to three 
days as an investigation site.  The Board has already 
indicated that whether the veteran engaged in combat is not 
entirely clear on the current state of this record.  Thus, 
the Board is unable to state with precision whether any of 
the alleged stressors in fact occurred during combat.  

The veteran has undergone several psychiatric evaluations.  
On VA mental disorders examination in April 1997, he denied 
having nightmares on a regular basis, and the examiner stated 
that there was no specific psychiatric diagnosis.  However, 
the examiner also commented that reported stressors included 
duty in the Persian Gulf, exposure to possible toxins, and a 
back injury during service.  

Also, according to two letters from a social worker with the 
Vet Center in Kansas City, Missouri, the veteran is being 
treated for a PTSD diagnosis.

In June 2002, a VA staff psychiatrist noted several non-
service stresses (a pending divorce, a friend's death, job 
problems), but he also reported that the veteran had 
described having nightmares about combat.  Diagnoses were 
depression, situational versus major; rule out alcohol abuse; 
and rule out PTSD.  The veteran was to be referred for 
individual psychotherapy.  

The most supportive documents are a May 2003 VA psychological 
evaluation that listed several stressors (the accidental 
hanging death of a child, guarding bodies at the helicopter 
crash site, witnessing numerous fatalities from accidents, 
seeing bodies buried in trenches, and witnessing combat-
related deaths).  The diagnosis was severe PTSD.  Moreover, a 
September 2003 VA neuropsychological examination specifically 
diagnosed PTSD in accordance with the criteria of DSM-IV.  
Essentially the same stressors were listed in this report as 
well.  

As noted above, the veteran's has reported several stressors, 
but it is unclear whether the veteran actually "engaged in 
combat with the enemy," for purposes of applying 38 U.S.C.A. 
§ 1154(b).  However, the Board finds the veteran's account of 
seing bodies buried in trenches to be consistent with duties 
involved with the 1st Military Police Company assigned to the 
1st Armored Infantry Division during the attack on Iraq as 
part of the Persian Gulf War campaign that commenced in 
February 1991.  Since the veteran has been diagnosed with 
PTSD in accordance with DSM-IV and that diagnosis is based in 
part on corroborated stressors, the Board concludes that 
service connection for PTSD is warranted.  

In sum, the Board concludes that the veteran is currently 
diagnosed with PTSD, that some of his stressors are 
sufficiently corroborated, and that his PTSD has been related 
in part to those corroborated stressors.  Therefore, the 
Board grants service connection for PTSD.  The Board has 
considered the "benefit-of-the-doubt" rule in this 
decision.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    


ORDER

Service connection for PTSD is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


